In an action to recover damages for personal injuries, etc., the defendants City of New York, New York City Police Department, and David Martinez appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated December 6, 1995, which granted the plaintiffs’ motion pursuant to CPLR 3126 to strike their answer.
Ordered that the order is affirmed, with costs.
Considering all of the circumstances surrounding the appellants’ inordinate procrastination in making full pretrial disclosure, including their noncompliance with multiple prior orders, we conclude that the order striking the appellants’ *510answer (CPLR 3126 [3]) was properly made on the exercise of the “broad discretion of the trial court” (Zletz v Wetanson, 67 NY2d 711, 713, citing Reynolds Sec. v Underwriters Bank & Trust Co., 44 NY2d 568; Laverne v Incorporated Vil. of Laurel Hollow, 18 NY2d 635, 637-638; Battaglia v Hofmeister, 100 AD2d 833, 834; see also, Herrera v City of New York, 238 AD2d 475; Sindeband v McCleod, 226 AD2d 623; Town of Southampton v Salten, 186 AD2d 796; 7A Carmody-Wait 2d, NY Prac § 42:494). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.